DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
The application has been amended as follows:
Dependent claims 2-12 and 14-20 in line 1 each read: “The dust cover”, replace each instance with - - The ball joint - -.
Authorization for this examiners amendment was given in a phone call with Attorney Jason Heist on 06/17/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Reference WO 2006098124 A1 (Shirai) and WO 2011132483 A1 (Kuroda) each disclose various aspects of the claimed invention but none alone or in combination teach the claimed invention. Further, applicants arguments and amendments overcome the previously set forth rejection by positively claiming the combination of both the dust cover and the ball joint. These amendments render the combination of prior art references, along with case law to teach optimum working ranges, non-obvious and therefore prevent the teaching of varying size ball joint which would allow for varying contact surface lengths. Applicant’s remarks filed on 06/02/2021, beginning on page 11 of 14 in line 4, state that the prior art does not contain the and the ball joint, these remarks now stand true and it would not be obvious to modify the size of the ball joint in order to involve the “general conditions of the claim”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZAH/Examiner, Art Unit 3678             

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678